UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Amado Rodriguez Sanchez,

                            Petitioner,
                                                                                  18-cv-8798 (AJN)
                    -v-
                                                                                OPINION & ORDER
     Thomas Decker, et al.,

                            Respondents.



ALISON J. NATHAN, District Judge:

          Petitioner Amado Rodriguez Sanchez brought the Petition for a Writ of Habeas Corpus

now before the Comi pursuant to 28 U.S.C. § 2241, claiming that his prolonged detention

without review violates the Fifth Amendment Due Process Clause and seeking his immediate

release or a constitutionally adequate bond hearing. For the reasons that follow, the Court grants

Rodriguez Sanchez's Petition and orders Respondents to provide him with a bond hearing before

an Immigration Judge ("IJ"). At that bond hearing, the Government must bear the burden of

demonstrating by clear and convincing evidence that he poses a flight risk or a danger to the

community, and his ability to pay and alternative conditions of release must be taken into

account when setting a bond.

I.        BACKGROUND

          Rodriguez Sanchez is a 36-year-old citizen of the Dominican Republic. Pet. (Dkt. No. 3)

~    2. He has lived in the United States with his lawful permanent resident partner and two United

States citizen children for the last decade, working as a landscaper for much of that time. Id. On

December 14, 2017, he was placed in removal proceedings at the Varick Street Immigration
Court in New York, New York and has been detained since then primarily at the Bergen County

Jail in Hackensack, New Jersey. Pet.~ 5. Because he is a noncitizen with a controlled substance

conviction, Rodriguez Sanchez is subject to mandatory detention pursuant to 8 U.S.C. § 1226(c).

Pet.~ 3; see also 8 U.S.C. § 1226.

       Rodriguez Sanchez's first appearance before an IJ was scheduled for January 17, 2018,

over a month after Immigration and Customs Enforcement ("ICE") first detained him. Pet.~ 29.

At that hearing, he retained pro bono counsel through the New York Immigrant Family Unity

Project and, through counsel, requested a brief adjournment for attorney investigation and

preparation. Id. That request was granted, and his next hearing was scheduled for February 13,

2018. Id.

       On February 9, 2018, Rodriguez Sanchez filed pleadings admitting the factual allegations

against him and conceding the sole charge of removability; at the same time, he filed a Form I-

589 Application for Asylum, Withholding of Removal, and Convention Against Torture based

on past persecution and fear of future persecution on the basis of his political opinions were he to

return to the Dominican Republic. Pet. ~~ 30-31. At his February 13 hearing, the IJ sustained

the charge of removability, acknowledged receipt of the Form I-589, and scheduled a hearing on

the merits of the application for April 20, 2018. Pet.~ 32. Though the April 20 hearing was

scheduled for 8:30 a.m., the IJ did not take the bench until 11 :15 a.m. and stopped the hearing 45

minutes later to break for lunch. Pet.~~ 32-35. She asked counsel to return after lunch at 1

p.m., but after counsel returned, she informed them that she did not have time that afternoon to

hear Rodriguez Sanchez's case. Pet.~~ 35-36. Proceedings were then adjourned nearly four

months to August 10, 2018, which the IJ said was the earliest date available. Pet.   ~   36. Counsel




                                                 2
filed a motion to advance the hearing on May 23, 2018 but was informed on June 19, 2018 that it

was denied. Pet.~~ 37-38.

       Between the April 20 and August 10 hearings, the Enforcement and Removal Operations

branch of ICE unilaterally decided that it would no longer physically produce noncitizens from

detention for in-person appearances at the Varick Street Immigration Court. Pet.~ 39. Three

days before the August 10 hearing, counsel for Rodriguez Sanchez filed a motion to produce him

to the Varick Street Immigration Court for the August 10 hearing; on August 10, the IJ

acknowledged receipt of the motion but did not grant it. Pet.      ~~   40-41. The IJ instead attempted

to connect to the Bergen County Jail via the video teleconference line but was unable to do so

because, she indicated, the line was being used by another IJ at the time. Pet.     ~   41. The IJ then

inquired whether the Department of Homeland Security ("DHS") could produce Rodriguez

Sanchez, and counsel for DHS said they could not. Pet.      ~   42. The IJ asked counsel to return to

the courtroom in 30 minutes for an update on the availability of the video teleconference line,

and when they returned, she indicated that the line remained unavailable. Id. She then continued

the hearing again to September 25, 2018. Pet.~ 43.

       Though the September 25 hearing was again scheduled to begin at 8:30 a.m., the video

teleconference line was not available until 9:40 a.m. Pet.~ 45. After two hours of testifying via

video teleconference through a Spanish-language interpreter, Rodriguez Sanchez completed his

direct testimony, and the IJ indicated that she would stop proceedings 5 minutes later, at 11 :45

a.m. Pet.   ~   46. She offered to adjourn to October 24, 2018 to complete testimony, but due to the

availability ofDHS counsel, the hearing was adjourned to November 16, 2018. Pet.~ 47.

       That same day, Rodriguez Sanchez filed with this Comi a Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241, claiming that his prolonged detention without



                                                   3
individualized review-totaling nearly 300 days at the time of filing of his Petition-violates due

process and seeking his release or a constitutionally adequate bond hearing before an IJ. Pet.   ~~

3-4.

       The IJ subsequently adjourned Rodriguez Sanchez's November 20 hearing to January 23,

2019 because DHS failed to produce him either physically or via video teleconference for that

hearing. Dkt. No. 17 at 1. He was physically produced for the January 23 hearing, at which

testimony was completed. Dkt. No. 23 at 1. However, because the IJ did not have time to render

a decision on his application for relief, she adjourned proceedings once again to March 11, 2019.

Id. At the March 11 hearing, the IJ ordered Rodriguez Sanchez removed. Dkt. No. 25 at 1. He

subsequently appealed his removal order to the Board of Immigration Appeals ("BIA"), and on

August 14, 2019, the BIA dismissed his appeal, rendering that order administratively final. See

Dkt. No. 29 at 1; Dkt. No. 32-1 at 3. Following the BIA's dismissal, Rodriguez Sanchez filed a

petition for review and motion for stay of removal with the Second Circuit. Both remain

pending.

       As of the date of this Opinion and Order, Rodriguez Sanchez has been in ICE custody

since his December 14, 2017 arrest over two years ago, and at no point during his over two years

of detention has he received an individual custody determination to assess whether he poses a

flight risk or a danger to the community. Pet.~ 53.


II.    DISCUSSION

       A. Rodriguez Sanchez is Detained Pursuant to 8 U.S.C. § 1226(c), and thus his
          Petition is not Moot

       Rodriguez Sanchez's pending petition and motion for stay of removal at the Second

Circuit raise the question of whether he is now being detained pursuant to 8 U.S.C. § 1226 or 8

U.S.C. § 1231. Rodriguez Sanchez argues that the Second Circuit's analysis in Hechavarria v.

                                                4
Sessions, 891 F.3d 49 (2d Cir. 2018)-and subsequent interpretations of that case by courts

within this Circuit-indicates that his detention remains governed by 8 U.S.C. § 1226. Dkt. No.

38 at 1-4. Respondents, on the other hand, argue that because Rodriguez Sanchez's order of

removal is administratively final, he is now being detained pursuant to 8 U.S.C. § 1231. Dkt.

No. 36 at 7-12. They further argue that his Petition is moot as a result, because it only

challenges his prolonged pre-removal-order detention under 8 U.S.C. § 1226, a statute pursuant

to which he is no longer being detained. Id. For the reasons stated below, the Court concludes

that Rodriguez Sanchez's detention is governed by 8 U.S.C. § 1226 and thus his Petition, which

challenges his prolonged detention under that statute, is not moot.

        When noncitizens are detained pending a decision on whether they are to be removed, the

authority for their detention comes from 8 U.S.C. § 1226. However, once a final removal

decision has been made and the removal period begins, the Government's detention authority

comes from 8 U.S. C. § 1231. The Second Circuit has held that detention continues under § 1226

in cases where a detainee has filed a petition for review with the Second Circuit and the court has

issued a stay of removal while it decides the merits of the petition. See Hechavarria, 891 F.3d at

54-56; see also 8 U.S.C. § 123 l(a)(l)(B)(ii) (stating that the period ofremoval does not begin

until the date of the court's final order "if a removal order is judicially reviewed and if the court

orders a stay of the removal"). The question before the Comi is thus whether the Government's

forbearance policy in the Second Circuit, which prevents DHS from removing noncitizens while

they have a petition for review and stay motion pending at the Second Circuit, should be treated

like a judicially-ordered stay of removal, such that Rodriguez Sanchez's detention remains

governed by§ 1226.




                                                  5
       Under the Second Circuit's decision in Hechavarria, because "Section 1231 assumes that

the immigrant's removal is both imminent and certain," an immigrant is only detained pursuant

to § 1231 if "no substantive impediments remain to the immigrant's removal." 891 F.3d at 55.

Accordingly, the Second Circuit concluded in that case that§ 1231 does not govern detention

where the Second Circuit has issued a stay pending judicial review of the underlying removal

order, because under such circumstances removal is not "inevitable." Id. at 56. While the

Second Circuit left open the issue of whether the forbearance policy should be treated like a

judicially-ordered stay of removal for purposes of§ 1231, id. at 54 n.3, "the overwhelming

majority of courts in this Circuit have found that the forbearance agreement amounts to a 'court

ordered stay of the removal of the alien' and that detainees with a pending petition for review are

detained pursuant to [8 U.S.C.] § 1226," Falodun v. Session, No. 6:18-cv-06133 (MAT), 2019

WL 6522855, at *5 (W.D.N.Y. Dec. 4, 2019) (quoting Ranchh1skiy v. Barr, No. 6:19-cv-6348

(EAW), Dkt. No. 8 at 11 (W.D.N.Y. Nov. 8, 2019)); see also, e.g., Thomas v. Whitaker, No. 18-

cv-6870 (PPG), 2019 WL 1641251, at *3 (W.D.N.Y. Apr. 16, 2019); Fremontv. Barr, No. 18-

cv-1128 (LJV), 2019 WL 1471006, at *2-3 (W.D.N.Y. Apr. 3, 2019); Alexandre v. Decker, No.

17-cv-5706 (GBD), 2019 WL 1407353, at *5 (S.D.N.Y. Mar. 28, 2019); Hemans v. Searls, No.

18-cv-1154 (LJV), 2019 WL 955353, at *3 (W.D.N.Y. Feb. 27, 2019); Sankara v. Whitaker, No.

18-cv-1066 (LJV), 2019 WL 266462, at *4-5 (W.D.N.Y. Jan. 18, 2019). These courts have

found that "just as in Hechavarria, there is a 'substantive impediment to [the petitioner's]

deportation,' in the form of the forbearance policy." Falodun, 2019 WL 6522855, at *5 (quoting

Hechavarria, 891 F.3d at 55). The Court finds the reasoning of these decisions persuasive and

concludes that because Rodriguez Sanchez's removal is neither imminent nor ce1iain so long as




                                                 6
his petition for review is pending in the Second Circuit and the forbearance policy remains in

effect, his detention is,governed by § 1226, not § 1231.

       Respondents arguments to the contrary are unavailing. They rely primarily on pre-

Hechavarria cases, see Dkt. No. 36 at 7-12 & n.7, and fail to engage with the "structure and

logic" of§ 1231, which, as discussed above, "assumes that an immigrant's removal is both

imminent and ce1iain," Hechavarria, 891 F.3d at 55. Of the courts within this Circuit that have

considered what statute governs detention in cases in a similar posture, "almost none have

[determined that§ 1231 governs] in the wake of the Second Circuit's decision in Hechavarria."

Falodun, 2019 WL 6522855, at *5 (emphasis added) (quoting Ranchinskiy, Dkt. No. 8 at 12). In

the one post-Hechavarria case Respondents point to as directly supporting their argument,

another court in this District concluded that § 1231 governed detention in a two-sentence memo

endorsement. See Cazahuatl Torres v. Decker, No. 18-cv-10026 (VEC), Dkt. No. 31 (S.D.N.Y.

May 15, 2019) (finding only that "[t]he Court agrees with the United States that Petitioner's

detention is now governed by 8 U.S.C. § 123 l(a)(l)(A)-(B)(i)"). The Court does not find this

authority-which likewise fails to engage with the "structure and logic" of§ 1231-·particularly

persuasive, especially in light of the considerable authority to the contrary cited above.

       The Court thus joins the growing consensus in this Circuit and concludes that Rodriguez

Sanchez is detained pursuant to 8 U.S.C. § 1226(c). Because he remains detained pursuant to 8

U.S.C. § 1226(c), his Petition challenging his prolonged detention under that statute is not moot.

       B. Rodriguez Sanchez's Detention Under§ 1226(c) Has Become Unreasonable and
          Unconstitutional, and He is Entitled to a Bond Hearing with Certain Procedural
          Protections

               1. Rodriguez Sanchez's Detention Under§ 1226(c) Has Become
                  Unreasonable and Unconstitutional




                                                 7
        "[W]hether mandatory detention under § 1226(c) has become unreasonable, and thus a

due process violation, must be decided using an as-applied, fact-based analysis." Sajous v.

Decker, No. 18-cv-2447 (AJN), 2018 WL 2357266, at *10 (S.D.N.Y. May 23, 2018) (internal

quotation marks and citation omitted). The factors the Court considers in determining whether

an individual's detention has become unreasonable include the length of time he has been

detained, whether he is responsible for that delay, and whether he has asserted defenses to

removal. Id. at 10-11. Other factors that may be relevant include whether the individual's

detention exceeds the time he spent in prison for the crime that rendered him removable, and

whether he was detained at a facility that was meaningfully different from an institution for

criminal detention. Id. at 11.

        Applying the factors articulated above, the Court concludes here, as it did in Sajous, that

"continued detention of the Petitioner without a bond hearing is unreasonable and

unconstitutional," and "he is thus entitled to an individualized bond hearing." Id. at 12. First,

Rodriguez Sanchez has now been detained for over two years, far longer than the six months

considered presumptively reasonable. See id. at * 10 ("In Zadvydas, the Court identified six

months of detention as presumptively reasonable. Conversely, it noted 'that Congress previously

doubted the constitutionality of detention for more than six months.' As a result, detention that

has lasted longer than six months is more likely to be 'umeasonable,' and thus contrary to due

process, than detention of less than six months.") (citations omitted). As explained at length

above, with the exception of the initial brief adjournment of less than a month following his

retention of pro bono counsel, see Pet.   ~   29, all of the considerable delay Rodriguez Sanchez has

experienced was attributable to immigration officials. See supra Section I. Furthermore, for

much of that time, his asylum application was pending, Pet.      ~   30-31, and he is now seeking



                                                     8
review of the denial of that application in the Second Circuit. Finally, he has been detained for

the duration of the last two years primarily in the Bergen County Jail, Pet.~ 5, an institution for

criminal detention.

        Respondents themselves acknowledge that all of these factors weigh in favor of providing

Rodriguez Sanchez a bond hearing, noting that "based on the specific facts and circumstances

present in this case, this matter is not materially distinguishable from" Sajous, and conceding that

they will "implement an order requiring a bond hearing if the Comi [orders] one." Dkt. No. 36

at 20-21. Though they nonetheless argue, primarily in a footnote, see id. at 20 n.13, that Sajous

should not be followed here, the Court does not find their argument persuasive. That case was

decided less than two years ago, and Respondents do not point to changes in circumstance or

legal landscape that undermine its rationale or provide reason for departing from the analysis set

forth therein.

                 2. Due Process Requires a Bond Hearing with Certain Procedural
                    Protections

        Rodriguez Sanchez fmiher argues that the bond hearing to which he is entitled must

include certain procedural protections. See Dkt. No. 3 at 21-22. First, he argues that the

Government must bear the burden of demonstrating by clear and convincing evidence that he

poses a flight risk or a danger to the community. Second, he argues that his ability to pay and

alternative conditions of release must be taken into account when setting a bond.

        With respect to the allocation of the burden of proof, the Court concludes that the

reasoning it recently aiiiculated in Medley v. Decker applies with equal force to detention

pursuant to§ 1226(c). See Medley v. Decker, 18-cv-7361 (AJN), Dkt. No. 29 (S.D.N.Y. Dec. 11,

2019). In that case, this Court concluded that "at a bond hearing under § 1226(a), the

Government ... must bear the burden of establishing, by clear and convincing evidence, that [the


                                                 9
petitioner] poses a flight risk or a danger to the community." Id. at 5. It found that the Due

Process Clause requires the

       Government [to] bear the burden ... 'given the important constitutional interests at stake,
       and the risk of harm in the event of error.' The balance of the Government's interest in
       'ensuring the appearance of aliens at future immigration proceedings' and 'preventing
       danger to the community,' and the individual's substantial interest in his physical liberty
       during the years it may take to resolve his immigration proceedings 'supports imposing
       the greater risk of e1rnr on the Government-specifically, by allocating to it the burden of
       proof."'

Id. at 6-7 (citations omitted). The Court sees no reason "why the due process analysis should

differ depending on the statutory context," because the "libe1iy interest is much the same."

Hernandez v. Decker, No. 18-cv-5026 (ALC), 2018 WL 3579108, at *10 n.9 (S.D.N.Y. July 25,

2018) (requiring Government to bear the burden of proof by clear and convincing evidence at

bond hearing where petitioner's detention was governed by§ 1226(c)); see also Fortune v.

Decker, No. 19-cv-9740 (AT), 2019 WL 6170737, at *6 (S.D.N.Y. Nov. 20, 2019) (same);

Constant v. Barr, No. 19-cv-00182 (EAW), 2019 WL 4254078, at *9 (W.D.N.Y. Sept. 9, 2019)

(same); Arce-Ipanaque v. Decker, No. 19-cv-1076 (JMF), 2019 WL 2136727, at *3 (S.D.N.Y.

May 15, 2019) (same). Thus, the Court concludes that where, as here, a noncitizen's due process

rights were violated as a result of unreasonably prolonged detention without a bond hearing, the

Goverm11ent must bear the burden of demonstrating by clear and convincing evidence that the

noncitizen poses a flight risk or a danger to the community to justify continued detention.

       The Court likewise "need not spill further ink" on the second issue. Arce-Ipanaque, 2019

WL 2136727, at *3 (noting, in light of Circuit consensus, that the court "need not spill further

ink" on the question now before this Court). Numerous courts in this Circuit have "concluded

that the Due Process Clause requires that an IJ consider ability to pay and alternative conditions

ofrelease in setting bond," Hernandez, 2018 WL 3579108, at *12 (internal quotation marks and

alteration omitted), because "[a] bond determination that does not include consideration of

                                                10
financial circumstances and alternative release conditions is unlikely to result in a bond amount

that is reasonably related to the government's legitimate interests," id. (quoting Hernandez v.

Sess;ons, 872 F.3d 976, 991 (9th Cir. 2017)). Indeed, courts in this District have uniformly

adopted Judge Carter's reasoning in Hernandez v. Decker, and this Court does so too. See, e.g.,

Fernandez Aguirre v. Barr, No. 19-cv-7048 (VEC), 2019 WL 3889800, at *2-3 (S.D.N.Y. Aug.

19, 2019); Arce-lpanaque, 2019 WL 2136727, at *3; Gomes Herbert v. Decker, No. 19-cv-760

(JPO), 2019 WL 1434272, at *4 (S.D.N.Y. Apr. 1, 2019); Perez v. Decker, No. 18-cv-5279

(VEC), 2018 WL 3991497, at *6 (S.D.N.Y. Aug. 20, 2018); Brissett v. Decker, 324 F. Supp. 3d

444,454 (S.D.N.Y. 2018); Lett v. Decker, 346 F. Supp. 3d 379, 389 (S.D.N.Y. 2018).

        Accordingly, the Cami concludes that at Rodriguez Sanchez's bond hearing, the

Government must bear the burden of demonstrating by clear and convincing evidence that he

poses a flight risk or a danger to the community, and his ability to pay and alternative conditions

of release must be taken into account when setting a bond.

III.   CONCLUSION

       Rodriguez Sanchez's Petition is hereby GRANTED. Because the Court resolves this

Petition on the papers, Rodriguez Sanchez's request for oral argument is DENIED.

       Within seven calendar days of the date of this Opinion and Order, Respondents must

provide Rodriguez Sanchez with a bond hearing before an IJ that is consistent with this Opinion

and Order. Respondents have represented to the Court that they will "coordinate with the

immigration court to schedule a bond hearing as expeditiously as possible," and the Cami

expects that they will do so. Dkt. No. 36 at 21. Should Respondents fail to provide Rodriguez

Sanchez with the required bond hearing within seven calendar days, they must immediately

release him.



                                                11
     The Clerk of Court is directed to close this case.

     SO ORDERED.


Dated: December ___ , 2019
       New York, New York




                                              12
